UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2237


LAWRENCE HAWTHORNE,

                Plaintiff - Appellant,

          v.

VIRGINIA STATE UNIVERSITY; THOMAS LAROSE, Individually and
in his official capacity as Chairperson of the Arts
Department of Virginia State University,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:12-cv-00620-JAG-MHL)


Submitted:   April 17, 2014                 Decided:   April 23, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josephine S. Miller, LAW OFFICE OF JOSEPHINE SMALLS MILLER, East
Hartford, Connecticut; Samuel H. Woodson, III, LAW OFFICE OF
S.H. WOODSON, III, Alexandria, Virginia, for Appellant. Mark R.
Herring, Attorney General of Virginia, Rhodes B. Ritenour,
Deputy Attorney General, Peter R. Messitt, Ronald N. Regnery,
Senior Assistant Attorneys General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence Hawthorne appeals the district court’s order

granting    summary       judgment       to    the    Defendants         on   Hawthorne’s

remaining claim under 42 U.S.C. § 1981 (2006). *                          On appeal, he

contends    that    the     district      court       erred      in   granting     summary

judgment to the Defendants based on the evidence.                         We affirm.

            We review whether a district court erred in granting

summary judgment de novo, applying the same legal standards as

the district court and viewing the evidence in the light most

favorable to the nonmoving party.                     Martin v. Lloyd, 700 F.3d
132, 135 (4th Cir. 2012).              A court must enter summary judgment

“against   a   party      who    fails    to      make    a    showing    sufficient    to

establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at

trial.”    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

            “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there

is no genuine issue for trial.”                   Matsushita Elec. Indus. Co. v.

Zenith    Radio    Corp.,       475 U.S. 574,      587    (1986)    (citation    and

internal    quotations       omitted).            “The        nonmoving    party   cannot

create a genuine issue of material fact through mere speculation


     *
       The district court previously dismissed Hawthorne’s claims
against Virginia State University based on sovereign immunity.



                                              2
or the building of one inference upon another,” Othentec Ltd. v.

Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (citation and internal

quotations omitted), and he cannot defeat summary judgment with

merely a scintilla of evidence, Am. Arms Int’l v. Herbert, 563
F.3d 78, 82 (4th Cir. 2009).                 Rather, he “must produce some

evidence     (more   than   a    scintilla)     upon   which    a    jury      could

properly proceed to find a verdict for the party producing it,

upon whom the onus of proof is imposed.”                   Othentec Ltd., 526
F.3d at 140 (citations and internal quotations omitted).

             “Section 1981 guarantees to all persons in the United

States ‘the same right . . . to make and enforce contracts . . .

as is enjoyed by white citizens.’”                Spriggs v. Diamond Auto.

Glass, 165 F.3d 1015, 1017 (4th Cir. 1999) (quoting 42 U.S.C.

§ 1981(a)).      Section 1981 “can be violated only by purposeful

discrimination,” Gen. Bldg. Contractors Ass’n v. Pennsylvania,

458 U.S. 375, 391 (1982), and “must be founded on purposeful,

racially     discriminatory      actions,”     Spriggs, 165 F.3d      at   1018.

“[T]o make out a claim for individual liability under § 1981, a

plaintiff     must   demonstrate    some     affirmative    link     to   causally

connect the actor with the discriminatory action,” and the claim

“must   be    predicated    on     the   actor’s    personal        involvement.”

Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 75

(2d Cir. 2000) (citations and internal quotations omitted).



                                         3
           We have reviewed the record and the parties’ briefs,

and we conclude that the district court did not err in granting

summary judgment to the Defendants.            Accordingly, we affirm for

the reasons stated by the district court.            See Hawthorne v. Va.

State Univ., No. 3:12-cv-00620-JAG-MHL (E.D. Va. Aug. 9, 2013).

We   dispense   with   oral   argument   because     the   facts   and   legal

contentions     are   adequately   presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     4